                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    Estate of BERNICE KEKONA, by its Personal          CASE NO. C18-0116-JCC
      Representative, Darlene Bloyed,
10                                                       MINUTE ORDER
11                          Plaintiff,
             v.
12
      ALASKA AIRLINES, INC., et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ motion to stay pretrial deadlines (Dkt.
19   No. 78). The motion is GRANTED. Pretrial deadlines will be set when a new trial date is set.
20          DATED this 25th day of March 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0116-JCC
     PAGE - 1
